 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7
     JEROME CEASAR ALVERTO ,
 8
                                   Plaintiff,               Case No. C18-1380-BJR
 9
            v.                                              ORDER DENYING MOTION FOR
10                                                          SUMMARY JUDGMENT
     MICHELLE HENDERLING, et al.,
11
                                   Defendants.
12
            The Court has reviewed Plaintiff’s Motion for Summary Judgment, Defendants’
13
     Response, the record and the Report and Recommendation (“R&R”) of United States Magistrate
14
     Judge Brian A. Tsuchida, and Plaintiff’s Objections to that R&R. The R&R lays out the factual
15
     and procedural background of this case and of the motion, which need not be repeated here. In
16
     summary, Plaintiff filed a motion seeking judgment as a matter of law on his claims for
17
     retaliation. At the heart of the retaliation claims are certain alleged statements of Defendants,
18
     which in their Response to the motion Defendants deny having made. They support this denial
19
     with sworn declarations.
20

21          As set out in the R&R, it is axiomatic that the Court cannot resolve genuine disputes of

22 material fact on summary judgment. Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S.

23 317, 323-24 (1986)); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). Plaintiff’s

     objection that Defendants’ denials are “false” is irrelevant; those denials have been made under

     ORDER DENYING MOTION FOR SUMMARY JUDGMENT - 1
 1 oath. Granting of summary judgment is therefore inappropriate.

 2
              The Court therefore hereby orders:
 3
           (1) The Court adopts the Report and Recommendation;
 4
           (2) The motion for summary judgment, Dkt. 26, is DENIED
 5
           (3) The Clerk of Court shall provide a copy of this Order to plaintiff.
 6
        DATED this 18th day of November, 2019.
 7

 8

 9

10
                                                         A
                                                         Barbara Jacobs Rothstein
                                                         U.S. District Court Judge
11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER DENYING MOTION FOR SUMMARY JUDGMENT - 2
